         Case 3:18-cv-00865-BAJ-RLB         Document 45     07/29/21 Page 1 of 8




                        UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 LAKRY ATKINS, ET AL. CIVIL ACTION

 VERSUS

 ACE AMERICAN INSURANCE CO., NO. 18-00865-BAJ-RLB
 ETAL.



                                RULING AND OKDER

       Before the Court is Defendants John Durham, Ace American Insurance


Company, and The Besl Transfer Company, Inc/s (hereinafter "Defendants")


Motion for Summary Judgment (Doc. 26). Plaintiffs oppose the Motion. (Doc. 29).

Defendants filed a Reply. (Doc. 30). Plaintiffs filed a Sur-Reply. (Doc. 44).

       For the reasons stated herein, the IVtotion is DENIED.

   I. FACTS

       This case arises out of a car accident. At approximately 11:45 p.m. on


September 3, 2017, Defendant John Durham (hereinafter "Durham") was traveling

on Interstate 12 (hereinafter I-12") West in a 1994 Peterbilt tractor (hereinafter

"tractor"). (Doc. 26-1, T[ 1; Doc. 29-1, If 1). The tractor's driveshaft ejected onto 1-12.


(Doc. 26-1, ^[ 2; Doc. 29-1, K 2). Plaintiff Larry Atkins ran over the driveshaft

(Doc. 26-1, ^ 3; Doc. 29-1, ^ 3). Plaintiff Debra Atkins was an occupant of her

husbands vehicle. (Id.).
         Case 3:18-cv-00865-BAJ-RLB        Document 45      07/29/21 Page 2 of 8




       Plaintiffs allege that the tractor ejected its driveshaft into its path, causing the

passenger-side wheels to elevate off the roadway before crashing back down, causing


Plaintiffs to suffer personal injuries, damages, and other losses. (Doc. 1-4, K 3).


       The tractor passed an inspection on March 27, 2017, approximately six months


prior to the accident, with no maintenance or repairs needed. (Doc. 26-1, ^ 7;


Doc. 29-1, H 7).


   II. PROCEDURAL HISTORY

       Plaintiffs filed suit on August 22, 2018, in the 19th Judicial District Court for

the Parish of East Baton Rouge. (Doc. 1-4). Thereafter, Defendants removed this case


to the Court based on diversity jurisdiction, 28 U.S.C. § 1332. (Doc. 1; Doc. 6). It is

undisputed that Louisiana law applies to this action. (Doc. 26-2, p. 3; Doc. 29, p. 1).


       Defendants now move for summary judgment. (Doc. 26).


   III. LEGAL STANDARD

      A court may grant summary judgment only if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law." Fed. R. Civ. P. 56(a). A dispute regarding a material fact is "genuine"


if the evidence is such that a reasonable jury could return a verdict in favor of the

nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When


ruling on motions for summary judgment, courts are required to view all inferences


drawn from the factual record in the light most favorable to the nonmoving party.


Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Coleman

v. Hotis. Indep. School Dist., 113 F.3d 528, 533 (5th Cir. 1997).
         Case 3:18-cv-00865-BAJ-RLB         Document 45   07/29/21 Page 3 of 8




       To survive summary judgment, however, the nonmoving party must do more


than allege an issue of material fact: Rule 56(e) . . . requires the nonmoving party to


go beyond the pleadings and by her own affidavits, or by the depositions, answers to

interrogatories, and admissions on file, designate specific facts showing that there is

a genuine issue for trial." Auguster v. Vermilion Par, Sch. Bd., 249 F.3d 400, 402


(5th Cir. 2001) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)). "Rule 56

does not impose upon the district court a duty to sift through the record in search of

evidence to support a partys opposition to summary judgment/ Ragas v.


Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citations and quotation

marks omitted). A party that fails to present competent evidence opposing a motion

for summary judgment risks dismissal on this basis alone. E.g., Bronssard v.


Oryx Energy Co., 110 F. Supp. 2d 532, 536 (E.D. Tex. 2000) C'Plaintiff produced no

genuine issue of material fact to prevent the granting of [Defendant's] IVEotion, and

therefore, the Court could grant [Defendant's] Motion for Summary Judgment on this

basis alone.").


   IV. DISCUSSION

       Defendants move for summary judgment, contending that the


Louisiana sudden emergency and latent defect doctrines apply. (Doc. 26-2, p. 7). The


Court will address each doctrine in turn.


       A. Sudden Emergency Doctrine

       First, under the sudden emergency doctrine, [o]ne who suddenly finds himself

in a position of imminent peril, without sufficient time to consider and weigh all the
        Case 3:18-cv-00865-BAJ-RLB       Document 45     07/29/21 Page 4 of 8




circumstances or best means that may be adopted to avoid an impending danger, is


not guilty of negligence if he fails to adopt what subsequently and upon reflection

may appear to have been a better method, unless the emergency in which he finds


himself is brought about by his own negligence." Thibodeanx v.

GEICO Advantage Ins. Co., No. CV 16-158-JWD-EWD, 2018 WL 5839386, at *2

(M.D. La. Nov. 7, 2018) (citing Hickman v. S. Pac. Transp. Co., 262 So. 2d 385, 389


(La. 1972); Snodgrass v, Centanni, 87 So. 2d 127, 131 (La. 1956)). Under such

circumstances, Louisiana law does not require a driver to exercise as much control


or the same degree of care and caution as is required of a person who has ample


opportunity for the full exercise of judgment and reason." Thibodeaux,


WL 5839386, at *2 (citing Dane v. Canal Ins. Co., 126 So. 2d 355, 358-59 (La. 1960);

Commercial Standard Ins. Co. v. Johnson, 82 So. 2d 8 (La. 1955)).


       Before a motorist can take advantage of the sudden emergency doctrine, it


must be found that the emergency was not brought about or contributed to by the

motorist." Rogers v. Averitt Express, Inc., No. CV 15-706-JWD-RLB,


2017 WL 5569129, at *4 (M.D. La. Jan. 4, 2017) (citing ^ofoer^ v.

Travelers Indem. Co., 196 So. 2d 657, 660 (La. App. 1st Cir. 1967))

      B. Latent Defect Doctrine

      Second, "[a] driver generally is not held to be responsible for latent defects in

his vehicle, if he has exercised reasonable care in having the car inspected and as a


reasonable man he had no prior notice of a defective condition." Thibodeaux,


2018 WL 5839386, at *3 (citing Cartwright v. Firemen's Ins. Co. of Newark, N.J.,




                                          4
         Case 3:18-cv-00865-BAJ-RLB       Document 45     07/29/21 Page 5 of 8




213 So. 2d 154, 155 (La. App. 3d Cir. 1969), aff'd, 223 So. 2d 822 (La. 1969); see also

Delahoussaye v. State Farm Mut, Auto. Ins. Co., 202 So. 2d 287, 289


(La. App. 4th Cir. 1967)). Latent defects may only constitute a valid defense when the

proof is exceptionally strong so as to satisfy certain jurisprudential requirements."


Thibodeaux, 2018 WL 5839386, at *3 (citing Arceneanx v. Domingue,

365 So. 2d 1330, 1334 (La. 1978)).

      (Tn order for latent defects to constitute a valid defense, the proof must be


strong enough to exclude any other reasonable hypothesis as to the cause of the


accident except that it resulted from the alleged defects. Thibodeaux,

2018 WL 5839386, at *3 (citing Arceneaux, 365 So. 2d at 1334-35). Further, the proof

"must establish that the driver was not aware of the defects and that the defects could

not reasonably have been discovered and remedied by a proper inspection."


Thibodeaux, 2018 WL 5839386, at *3 (citing Sentry Ins. Co. v. Thomas,

360 So. 2d 268, 269 (La. App. 4th Cir. 1978)).

      C. Factual Issues Preclude Summary Judgment

      Reviewing the instant record, the Court finds that factual issues preclude

summary judgment. Defendants argue that Durham maintained the tractor in a


prudent and reasonable manner. (Doc. 26, p. 1). Specifically, Defendants contend that


Durham personally performed inspections and maintenance work on the tractor


every eight to nine days. (Id. at p. 6). Citing Durham s Affidavit, Defendants contend

that Durham never went more than 14 days without performing a comprehensive


inspection on the tractor. {Id. (citing Doc. 26-4)). Accordingly, Defendants assert that
          Case 3:18-cv-00865-BAJ-RLB      Document 45     07/29/21 Page 6 of 8




the tractor s driveshaft ejection was a sudden emergency for which Durham is not

responsible. (Id,).


        Plaintiffs respond that there is no evidence to support Durham's self-serving


allegations of an unexpected failure. (Doc. 29, p. 5). Plaintiffs point to the lack of

documentary support for Durham's claims that he conducted comprehensive


inspections, repairs, or maintenance. (Id. at p. 6). Plaintiffs also contend that


Durhams statements require a credibility determination, which the Court is not

permitted to make on summary judgment. (Id.).


        The Court notes the following. Before Defendants can take advantage of the

sudden emergency doctrine, the Court must first find that the emergency was not


brought about or contributed to by Durham. See Rogers v. Averitt Express, Inc.,


No. CV 15-706-JWD-RLB, 2017 WL 5569129, at *4 (M.D. La. Jan. 4, 2017) (citing

Robert v. Travelers Indem. Co., 196 So. 2d 657, 660 (La. App. 1st Cir. 1967)). To


prevail with the latent defect doctrine, the proof "must establish that [Durham] was

not aware of the defects and that the defects could not reasonably have been

discovered and remedied by a proper inspection. Thibodeaux, 2018 WL 5839386,

at *3 (citing Sentry Ins. Co. v. Thomas, 360 So. 2d 268, 269 (La. App. 4th Cir. 1978)).

Additionally, for latent defects to constitute a valid defense, the proof must be strong

enough to exclude any other reasonable hypothesis as to the cause of the accident.


Thibodeaux, 2018 WL 5839386, at *3 (citing Arceneaux, 365 So. 2d at 1334-35). The

Court is unable to make the required findings based on the record before it at this

time.
         Case 3:18-cv-00865-BAJ-RLB        Document 45     07/29/21 Page 7 of 8




       Defendants produced two pieces of evidence in support of their arguments:


(1) a March 27, 2017 inspection report, showing that no maintenance or further

repairs were needed approximately six months prior to the accident (Doc. 28-5); and


(2) Durham s Affidavit, attesting that he regularly conducted inspections on the

vehicle. (Doc. 28-6). First, the Court cannot determine whether the ]V[arch 27, 2017

inspection report, on its own, is sufficient to show that Durham was not aware of the


defect with the driveshaft, or whether the defect in the driveshaft could have been

reasonably discovered and remedied by a proper inspection. See Rogers,


2017 WL 5569129, at *4; see also Thibodeaux, 2018 WL 5839386, at *3. Second, while

the Court notes that Durham attests that he regularly performed inspections on the

vehicle, the Court cannot rule, as a matter of law, that Durham was not aware of the


defects, did not contribute to the defects, or that the defects could not have reasonably

been- discovered and remedied with a proper inspection.


      In resolving Defendants' Motion, the Court may not evaluate the credibility of

the witnesses, weigh the evidence, or resolve factual disputes. Rogers,


2017 WL 5569129, at 3 (citing International Shortstop, Inc. v. Rally's, Inc.,

939 F.2d 1257, 1263 (5th Cir. 1991)). So long as the evidence in the record is such

that a reasonable jury drawing all inferences in favor of the nonmoving party could

arrive at a verdict in that party's favor, the Court must deny the motion. Rogers,


2017 WL 5569129, at *3 (citing International Shortstop, Lzc., 939 F.2d at 1263).
        Case 3:18-cv-00865-BAJ-RLB       Document 45     07/29/21 Page 8 of 8




      The United States Court of Appeals for the Fifth Circuit has noted the

difficulty presented in granting summary judgment in negligence cases:

      Because of the peculiarly elusive nature of the term "negligence" and the
      necessity that the trier of facts pass upon the reasonableness of the
      conduct in all the circumstances in determining whether it constitutes
      negligence, it is the rare personal injury case which can be disposed of
      by summary judgment, even where the historical facts are concededly
      undisputed.


Gauk v. Meleski, 346 F.2d 433, 437 (5th Cir. 1965). "Thus, a federal court sitting in

Louisiana will grant summary judgment in a negligence case only in 'rare


circumstances.'" Dickerson v. Hapl, No. CV 19-14763, 2020 WL 6307272, at *4


(E.D. La. Oct. 28, 2020). This is not one of those rare circumstances. The issues


presented in this case must be determined by the factfinder at trial.

      Accordingly, Defendants' Motion for Summary Judgment (Doc. 26) is denied.

   V. CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendants John Durham, Ace American Insurance

Company, and The Besl Transfer Company, Inc. s Motion for Summary Judgment


(Doc. 26) is DENIED.




                               Baton Rouge, Louisiana, this ^~a day of July, 2021




                                                      ^
                                       JUDGE BRIAN A.(,JAC$SON
                                       UNITED STATES OTSTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
